Citation Nr: 1821869	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1966 to February 1969, to include service in the Republic of Vietnam (RVN).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was most recently before the Board in March 2015 at which point it was remanded for additional development.  It has now been returned to the Board for further appellate action.  The Board finds that the Agency of Original Jurisdiction (AOJ) has adequately complied with the March 2015 remand directives and there is no bar to proceeding with the appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected coronary artery disease, has been raised by the record in a July 2017 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

A current skin disorder, diagnosed as stasis dermatitis, is not causally or etiologically related to service, to include any injury or event therein. 


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, nor is it due to herbicide exposure.  38 U.S.C. §§ 1110, 5103(a) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a current chronic disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) Where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he developed a skin disorder as a result of his active service.  Specifically, he asserts that he developed a skin disorder while serving in RVN as a result of exposure to herbicides.

For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  

"Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam).  

The Veteran's military personnel records (MPRs) indicate that he served on the ground in RVN, and is therefore presumed to have been exposed to herbicides.  However, the herbicide presumption does not apply to him because his current diagnoses of statis dermatitis and eczema are not listed as a presumed disease under the herbicide presumption.  Accordingly, the appeal based on presumptive herbicide exposure is denied.

Next, the Board will consider entitlement on a direct basis as due to herbicide exposure.  Combee v. Principi, 24 F.3d 1049, 1043 (1994).  As an initial matter, a current disorder is shown.  Specifically, while a skin disorder was not initially diagnosed in service, subsequent treatment records revealed intermittent rashes, as well as diagnoses for lichen simplex chronicus, neruodermatitis, stasis dermatitis, and eczema.  Recent VA examinations have confirmed a diagnosis of dermatitis and eczema.  Therefore, there is evidence of a current disorder.

With respect to the second element of in-service incurrence, the Veteran asserts that his exposure to herbicides while serving in RVN caused rashes around his left lower extremity and that the rashes have persisted since.  Service treatment records (STRs) are silent for any complaints of, treatment for, or diagnoses of a skin disorder during his period of active duty.  Further, on his February 1969 separation examination, he denied any skin condition, and his skin was marked as normal upon examination.  Therefore, the medical evidence does not support an in-service incurrence.

As the Veteran has asserted that his skin disorder started in service, the Board will consider the third element - whether there is a causal relationship between the present disability and the disease or injury incurred in.

Post-service treatment records reflect that the Veteran exhibited symptoms of bilateral pretibial myxedema July 1972, which was noted as secondary to a thyroid condition and Graves' disease for which he is not service connected.  Thereafter, post-service treatment records are silent to any skin disorders or rash eruptions until approximately December 2005.  At that time, he presented with a one-week history of pruritic eruptions in the bilateral lower extremities.  He reported relief with hydrocortisone and hot water.  The examiner diagnosed stasis dermatitis-asteototic eczema secondary to nephrotic syndrome and likely chronic venous insufficiency.  This evidence weighs against the claim as the skin disorder was attributed to nephrotic syndrome, not to herbicide exposure.

In January 2006, VA treatment notes indicated that the Veteran was seen once more and the examiner noted a probable diagnosis of stasis dermatitis and recommended special soap for treatment.  Following this initial treatment, his skin was routinely checked every few months with only sporadic notations of a rash being documented.  For instance, in February 2007 and June 2008, he was treated for eczemous skin lesions, and pruritic, raised lesions.  At different times, treatment recommended consisted of steroids, Benadryl, and various topical skin creams. 

In October 2008, the Veteran filed a claim for a skin disorder due to Agent Orange exposure.  In a March 2009 VA examination, he reported an itchy rash on both lower legs that started one to two years following his separation from active service and was present constantly.  He asserted that treatment consisted of topical creams and intralesional injections.  The examiner noted an absence of any systemic symptoms, malignant neoplasms, acne or chloracne and alopecia.  The diagnosis was neurodermatitis.  The examiner opined that neurodermatitis was not related to herbicide exposure.  

Following the examination, VA treatment notes associated with the record spanning from February 2010 to August 2017 showed near constant evaluations of the Veteran's skin several times a year, with only a few instances of a rash being noted.  For instance in August 2013, notations of leg papules were documented; and in July and August 2017 urticarial skin rashes were noted.  An August 2015  skin biopsy revealed left lower ankle spongiosis, with dermal fibrosis, along with a few erythrocytes.  The treatment provider indicated that the skin was suggestive of stasis dermatitis. 

In an August 2014 report, a private physician's assistant conducted a review of the evidence (without a physical examination).  The examiner cited to specific literature identified as "Veterans and Agent Orange: Update 2012" and opined that inflammatory disorders could be manifested as disease that affect virtually any tissue, and that the general increase in inflammation associated with dioxin poisoning was evident.  The examiner indicated that stasis dermatitis was inflammation of the skin of the lower legs caused by chronic venous insufficiency.  As a result, the examiner opined that it was as likely as not that the origin of the Veteran's venous sufficiency with resultant stasis dermatitis was due to the chronic inflammatory nature of exposure to herbicides and that it was likely that the Veteran's exposure to herbicides exacerbated the progression of the disease. 

In a February 2017 VA examination, the Veteran reported a rash on his ankles since his service in RVN and complained of itching, which he treated with a topical cream.  The examiner diagnosed stasis dermatitis and opined that it was less likely than not incurred in or caused by his active service, to include any exposure to herbicides.  The examiner reasoned that while the Veteran stated the onset was in service, the available STRs did not show complaints, diagnosis or treatment for rashes while in active service and did not corroborate his statements.  

The examiner addressed the single notation of bilateral pretibial myxedema in July 1972, and stated that it was noted as due to a thyroid condition, and that pretibial myxedema was seen in Graves' disease and had no pathophysiological relation to stasis dermatitis.  The examiner cited to medical literature in support that Graves' disease or pretibial myxedema was not related to herbicide exposure.  

Next, the examiner addressed the August 2014 private medical evaluation.  The examiner noted that the report failed state that even though the "Veterans and Agent Orange: Update 2012" found that ischemic heart disease and hypertension were placed in the limited or suggestive category, it also stated that other forms of circulatory disease should remain in the inadequate or insufficient category.  Further "Veterans and Agent Orange: Update 2012" did not find that herbicide exposure caused or resulted in stasis dermatitis  which correlated to the statement that other circulatory disease should remain inadequate or insufficient.  He then cited to additional medical literature regarding principles of internal medicine and found that it failed to show any association between herbicide exposure and the development of stasis dermatitis or venous insufficiency on a direct basis.  

As noted above, entitlement to service connection on a direct basis requires an in-service event or injury (herbicide exposure), evidence of a current disability (stasis dermatitis), and critically, a nexus between the in-service event and the current disability.  

After a review of all the evidence, a preponderance of the evidence is against the claim.  The Board has weighed the positive evidence, consisting of the physician's assistant's August 2014 medical opinion and the Veteran's assertions, against the negative evidence, including the STRs, post-service medical treatment record and notably, the February 2017 VA examination report.  

In this case, greater probative weight has been attributed to the February 2017 VA examination and opinion.  The February 2017 examiner interviewed the Veteran, examined him, reviewed the record in its entirety, and sufficiently addressed the treatment records and preceding medical opinions while citing commonly accepted medical opinions and literature and providing more thorough reasoning.  The August 2014 private medical report, while thorough, consistently attributed the Veteran's skin disorder to chronic venous insufficiency, for which he is not service-connected.  The August 2014 private examiner attempted to attribute the Veteran's chronic venous insufficiency to herbicide exposure; however, this conclusion was thoroughly addressed and debunked by the February 2017 VA examiner who not only also reviewed the comprehensive medical evidence of record, but also conducted a complete examination of the Veteran.  

In essence, the opinion from August 2014 asks the Board to grant service connection for the Veteran's skin disorder on a secondary basis as due to chronic venous insufficiency, a disorder for which service connection has not been established.  Whereas, the VA examiner in his reasoning clearly considered both the private medical opinion, the Veteran's assertions, and his medical history when reaching his conclusion.  Accordingly, more probative weight has been assigned to this opinion.  

The Board has considered the Veteran's lay statements that statis dermatitis is related to herbicide exposure.  Lay witnesses are competent to report incidents that they experienced and observed, as well as observable symptoms; however, they are not competent to provide an opinion linking a diagnosed disability to active service or herbicide exposure, as that requires medical expertise and is outside of the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while he can attest to what he experienced during any in-service incident, he is not competent to provide an etiology opinion.  Accordingly, the Board has weighed his statements against the medical evidence and assigns his statements less probative value.

In sum, the preponderance of the evidence is against the claim, and entitlement to service connection for a skin disorder is not warranted.  Accordingly, the appeal is denied. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a skin disorder is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


